Title: [March 31. Tuesday. 1778.]
From: Adams, John
To: 


      March 31. Tuesday. 1778. Lying in the River, near Pouliac; a twenty four Gun Ship close by Us, under French Colours bound to Dominique. A dark misty morning. I was anxious to enquire, who was Agent for the United States of America at Bourdeaux, at Blaye &c., who were the principal Merchants on this River, concerned in the American Trade? What Vessells French or American had sailed, or were about sailing for America? What their Cargoes and for what Ports? Whether on Account of the United States, of any particular State, or of private Merchants French or American? But I could get no satisfactory Intelligence on any of these Subjects.
      This Morning the Captain and a Passenger came on board The Boston from The Julie, a large Ship bound to Saint Domingo, to make Us a Visit. They invited Us on board to dine. Captain Palmes, Jesse Deane, John Quincy Adams and myself, went, and found a very pretty Ship, an elegant Cabin and every Accommodation. The white Stone plates were laid, a clean Napkin in each and a Cut of very fine Bread. The Cloth, Plates, Servants, all things were as neat as in any Gentlemans House. The first Dish was a French Soup. I had heard of Soup Meagre, which in America as well as in England had been Words of Contempt: but I thought if this was Soup meagre, it was a very respectable thing. Then a dish of boiled Beef, as I called it, having never heard the Word Bouillie. Then the Lights of a Calf dressed one Way and the Liver another. Then roasted Mutton. Then fricasseed Mutton. A good Sallad and something very like Asparagus, but not it. The Bread which had been baked on board was very fine. We had then Prunes, Almonds and the most delicious Raisins I ever saw; Dutch Cheese, then a Dish of Coffee, then a little glass of French Liqueur. Wine and Water and excellent Claret with our dinner. All these Appearances and provisions were luxuries to which We had been Strangers for many Weeks. None of our Hosts who entertained Us so hospitably understood English: None of Us French, except Dr. Noel who acted as Interpreter. The Conversation of the French Gentlemen among themselves was lively enough: but to the rest of Us it was a dull and silent Scaene.... On the Quarter deck I was struck with the Capons, Cocks and Hens in their Coops the largest I ever saw and the Number was as remarkable as their Size and beauty. While at dinner We saw a Pinnace, with half a dozen genteel People, go on board the Boston. Mr. Griffin one of our Petty officers, came in the Pinnace, with Captain Tuckers Compliments desiring to see me. We took leave and returned to our Ship, where we found very polite Company consisting of the Captain of another Ship bound to Martinique, and several of the Kings Officers bound out. One was the Commandant of that Island.
     